Citation Nr: 0318456	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  92-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of hepatitis prior to April 30, 1996.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of hepatitis as of and subsequent to April 30, 
1996.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claims on appeal.  In December 
1992 and October 1995, the Board remanded the issues for 
further development.  

In a decision dated in November 1999, the Board denied the 
claims.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court).  By Order entered 
November 9, 2000, the Veterans Claims Court vacated the 
Board's November 1999 decision and remanded the case pursuant 
to 38 U.S.C.A. § 7252(a).  

In April 2001, the Board again remanded the claims for 
further developments.  The developments have been 
accomplished to the extent possible and the claims are now 
ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  Prior to April 30, 1996, the residuals of hepatitis 
included subjective complaints of fatigue, restlessness, 
nausea, and abdominal pain, but there was no objective 
medical evidence of dietary restriction or the need for 
medication or other therapeutic measures.  Treating 
physicians characterized the disorder as "mild."  

3.  As of and subsequent to April 30, 1996, residuals of 
hepatitis consisted of complaints of fatigue, anxiety, and 
gastrointestinal disturbance; however, disabling recurrent 
symptomatology was not shown.  The veteran has not shown 
weight loss or the need for treatment of acute signs and 
symptoms of hepatitis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of hepatitis prior to April 30, 1996, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.113, 4.114, Diagnostic Code (DC) 7345 (2001).

2.  The criteria for a rating in excess of 30 percent for 
residuals of hepatitis as of and subsequent to April 30, 
1996, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.113, 4.114, DC 7345 (2001) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans contends, in essence, that his hepatitis 
disability is worse than currently evaluated.  He further 
maintains that he is entitled to a higher rating prior to 
April 1996.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The RO rated the veteran's hepatitis disability under DC 
7345.  While this appeal was pending, the applicable rating 
criteria for hepatitis was amended effective July 2, 2001.  
See 66 Fed. Reg. 29,488 (May 21, 2001).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and amended version to determine 
which version is more favorable.  If the amended version is 
more favorable, the Board will apply the amended version from 
the effective date of the amendment and the pre-amendment 
version for any period preceding the effective date; however, 
the effective date cannot be earlier than the effective date 
of the change.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the pre-amendment regulations, infectious hepatitis 
with marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy was 
rated as 100 percent disabling.  With moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, hepatitis was 
evaluated as 60 percent disabling.  When there was minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating was assigned.  When there was 
demonstrable liver damage with mild gastrointestinal 
disturbance a 10 percent rating was assigned.  38 C.F.R. 
§ 4.114, DC 7345 (2001).

Under the amended criteria, a 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is assigned for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Finally, a 100 percent evaluation is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  For purposes of rating hepatitis C, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, DC 7345, Note (2) (2002).

Further, the regulations provide that where there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113 (2002).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2002).  

Historically, the veteran filed the current claim for an 
increased rating in January 1990.  By rating decision dated 
in December 1990, the RO increased the disability rating to 
10 percent effective the date the veteran filed his claim.  
He disagreed and the issue remained on appeal.  By rating 
decision dated in June 1999, the RO increased the rating to 
30 percent and made it effective to April 30, 1996, the date 
the veteran started Interferon therapy.

Rating Prior to April 1996

After a review of the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted for the period prior 
to April 1996.  Specifically, in an August 1990 VA 
examination, the veteran complained of being tired, 
restlessness, nausea and constant pain in the right side.  On 
physical examination, there was no abdominal tenderness or 
liver enlargement.  Studies revealed infectious hepatitis 
without activity.  The final diagnosis was chronic persistent 
hepatitis.  While he had subjective complaints of fatigue and 
restlessness, there was no indication of liver damage, that 
he was under dietary restriction, or that he required 
medication or other therapeutic measures.  As such, there is 
no support for a higher than 10 percent rating based on this 
examination.    

Private treatment records dated in 1990 similarly fail to 
support a higher rating.  Of note, an April 1990 letter from 
a private treating physician characterized the veteran's 
hepatitis as "relatively mild given his lack of symptoms and 
relatively mildly abnormal liver function tests."  His only 
dietary restriction was to abstain from alcohol.  In a letter 
dated in July 1990, the private physician noted that 
Interferon therapy should be considered but it does not 
appear that it was initiated.  Moreover, private treatment 
records dated in October and November 1990 show that the 
veteran was "status quo" with "mild" fatigue.  Physical 
examination revealed that his abdomen was soft and tender 
with normal bowel sounds.  A liver biopsy apparently 
reflected "relatively mild" chronic hepatitis without 
piecemeal necrosis.  While the use of Interferon was 
suggested as a possible treatment, it does not appear that 
the veteran was on dietary restrictions or ordered other 
therapeutic measures such to warrant a higher rating based on 
this evidence.

In addition, in a February 1993 VA examination, the veteran 
complained of fatigue.  Physical examination revealed that 
his liver was normal on percussion and palpation.  The 
examiner noted that the course of the veteran's hepatitis had 
been benign and was not consistent with chronic, active 
progressive hepatitis.  The veteran was said to be thriving, 
having gained 25 pounds since his last examination.  There 
were "absolutely no manifestations of liver insufficiency 
and/or portal hypertension."  It was felt by the examiner 
that the veteran's problem with the disease was more 
psychological than physical.  

In an October 1993 VA psychiatric examination, the veteran 
complained of fatigue, an upset stomach, gas, feelings of 
shortness of breath, and a bad hissing in his head.  He was 
on Zantac for indigestion.  After a mental status 
examination, the examiner opined that it did not appear that 
the veteran's dormant liver condition was the total 
explanation for his chronic fatigue.  The examiner felt that 
it was likely that his anxiety, apparently due to family and 
marital problems, played a major role.  Because dietary 
restriction or therapeutic measures were not shown and 
because of the apparent absence of gastrointestinal 
disturbance as evidenced by the veteran's weight gain, the 
Board finds no support for a higher rating based on the 
February and October 1993 VA examination reports.

Letters dated in February and May 1994 from Dr. Walter Crane 
show that he had treated the veteran since 1985.  He noted 
that the veteran had had elevated liver enzymes over the 
years and that he felt the veteran's stomach complaints were 
attributable to his liver problems.  In a letter, received in 
January 1996, Dr. Crane noted he had last treated the veteran 
in 1994.  Other letters from private physicians, dated from 
1990 to 1992, discuss the veteran's various disabilities and 
their treatment at those time.  While Interferon therapy was 
considered, it was apparently not started.  He was reported 
at one point to be drinking 4-5 beers per day and was 
encouraged to refrain from alcohol.  

VA medical records show that the veteran was started on 
Interferon on April 30, 1996, and that this treatment 
continued for 9 months.  A notation in October 1997 shows 
that the treatment was stopped because of joint pain and mood 
swings and that the veteran continued to have these same 
problems.  Ultimately, the RO increased the veteran's 
disability rating to 30 percent based on the commencement of 
Interferon treatment.

Nonetheless, based on all the evidence of record prior to 
April 1996, the Board finds that a rating in excess of 10 
percent is not warranted.  To that end, the Board places 
significant probative value on the over-all characterization 
of the veteran's disability and symptoms as "mild," the 
generally normal physical examinations, the absence of liver 
enlargement or liver damage, the absence of dietary 
restriction (except to avoid alcohol), and the absence of 
medication or other therapeutic measures.  Therefore, a 
rating in excess of 10 percent is not warranted for the 
period prior to April 1996.  

Rating From April 1996 to July 2001

By rating decision dated in June 1999, the RO increased the 
veteran's disability rating to 30 percent and established an 
effective date of April 30, 1996, the date he started 
Interferon therapy.  After a review of the claims file, the 
Board finds that a rating in excess of 30 percent is not 
warranted under the pre-amendment regulations for the period 
from April 1996 to July 2001 (the date of the new 
regulations).

Specifically, VA outpatient treatment records show that the 
veteran received follow-up care every month for the first 
several months after he started the Interferon therapy and 
every six months thereafter.  He developed side effects to 
the Interferon treatments, including worsening depression, 
arthralgias, and fatigue, but was found in June 1996 to be 
doing "okay."  In October 1996, he was "doing well."  In 
an October 1997 note it was reported that he had not 
responded to Interferon treatment and he continued to 
complaint of fatigue, joint pain, and mood changes.  In May 
1998, he attributed his feelings of depression, irritability 
and frustration to his employment.  Further, the records 
reveal that his weight was stable.  

In a December 1998 VA examination, the examiner noted that 
the entire claims file had been reviewed and he provided a 
history of the veteran's condition since service.  The 
veteran complained of chronic fatigue and chronic joint 
pains.  He also complained of anxiety, but was unclear 
whether this was attributable to his hepatitis or to his 
PTSD.  Physical examination was reported as essentially 
normal.  The examiner's impression was that the veteran had 
chronic persistent hepatitis of a "mild degree."  His 
symptoms were said to include episodes of fatigue and joint 
pain associated with chronic hepatitis C.  The veteran also 
felt isolated socially and on the job due to the taboos 
associated with having hepatitis C.  Private treatment 
records dated from 1998-2001 reflect on-going treatment 
essentially every two to six months for hepatitis, anxiety, 
arthralgia, and fatigue.  

While the Board notes regular treatment for gastrointestinal 
disturbance, fatigue, and mental depression, the Board finds 
that it does not rise to the level of a 60 percent disability 
rating under the pre-amendment regulations.  To that end, the 
Board places significant probative value on the absence of 
evidence indicating "disabling recurrent" symptoms as shown 
by treatment every several months rather than more often.  
Further, the evidence does not reflect the necessity for 
hospitalizations during this period for disabling recurrent 
symptoms.  Moreover, it appears that the veteran continued to 
maintain his employment during this time period and blamed 
many of his symptoms on stresses at work.  Therefore, the 
Board finds no basis for a rating in excess of 30 percent for 
the period from April 1996 to July 2001.

Rating From July 2001

Finally, the Board has considered the veteran's current 30 
percent disability rating under both the pre-amendment and 
amended regulations since July 2001.  After a review of the 
claims file, the Board finds that a higher rating is not in 
order at this time.  

First, the Board places significant probative value on a 
December 2002 VA medical opinion that the veteran continued 
to complain of fatigue but that his appetite and weight had 
been maintained and that he continued to work full-time.  
This indicates to the Board that, although the veteran's 
symptoms are persistent, they do not rise to the level of 
being "disabling recurrent" symptoms required for a higher 
rating under the pre-amendment regulations.  

Moreover, the amended regulations require daily fatigue, 
malaise, and anorexia with minor weight loss and hepatomegaly 
or a total duration of four weeks of incapacitating episodes 
(meaning acute signs and symptoms severe enough to require 
bedrest and treatment by a physician)

While the veteran continued to complain of fatigue, the 
medical evidence failed to show weight loss.  Of note, a 
January 2002 history and physical reported that the veteran 
weighed 281 lbs.  Previous medical records dated from 1996 
reflect that his weight was in the 270-280s lbs. range; 
therefore, there is no indication that the veteran has 
experienced weight loss over the past several years.  
Moreover, the medical evidence reflects no evidence of 
hepatomegaly.  Multiple treatment records show that his liver 
and spleen were not enlarged.  As an example, in February 
2001, June 2001 and February 2002 letters, Dr. Cohen, a 
private treating physician, reflected that a physical 
examination showed no evidence of jaundice, spider angiomata, 
or abdominal distention.  The veteran's liver and spleen were 
not enlarged on any occasion.  In the February 2002 letter, 
Dr. Cohen also remarked that the veteran had a lot of 
constitutional complaints "possibly unrelated to his 
liver."   

Next, there is no indication of acute signs and symptoms 
severe enough to require bedrest and treatment by a 
physician.  To that end, the Board notes that the veteran was 
hospitalized in January 2002 for a cardiovascular condition, 
which was not related to hepatitis.  In addition, while he 
received on-going and fairly regular treatment for hepatitis, 
there is no indication that he ever required bedrest or acute 
treatment by a physician.  Based on the above evidence, the 
Board finds that the medical evidence of record fails to show 
that a higher rating is warranted under either the pre-
amendment or amended regulations at this time.

The Board has also considered the veteran's written 
statements and sworn testimony and his wife's written 
statements that his hepatitis disability is worse than 
currently evaluated.  Although their statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.  Further, 
neither the veteran nor his wife are competent to make a 
medical connection between his symptoms and his service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the December 1990 
and June 1999 rating decisions, the February 1991 statement 
of the case, and the subsequent supplemental statements of 
the case issued during the pendency of the appeal, the 
veteran and his attorney were told that there was no evidence 
showing that he was entitled to a higher ratings.  

Further, the RO also notified him by letter dated in 
September 2001 of his due process rights under the VCAA and 
what evidence was necessary to establish entitlement to 
benefits, what information he needed to submit evidence in 
support of his claim, and where to send the information.  He 
was told to submit any additional evidence he wanted 
considered and that VA would assist him in obtaining the 
records.  Moreover, the Board remanded these issues in 
December 1992 and October 1995 to develop additional evidence 
in support of the veteran's claims.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, a private medical records, 
letters, and statements, and VA examination reports.  In 
addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO in July 1991.  
By correspondence dated in April 2002, he related that he had 
no further evidence to submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

A rating in excess of 10 percent for residuals of hepatitis 
prior to April 30, 1996, is denied.  

A rating in excess of 30 percent for residuals of hepatitis 
as of and subsequent to April 30, 1996, is denied.  


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

